On Rehearing.
Before BAKER, SEAMAN, and MACK, Circuit Judges.
On petition of the defendant in error rehearing has been granted in the above-entitled cause, upon the several writs of error therein brought by the plaintiffs in error Olaf A. Tveitmoe, Richard H. Houli-han and William Bernhardt, and the conclusions of this court on the original hearing reversing the judgment against each of such plaintiffs in error, for cause stated in the opinion, and remanding as to each thereof 'for a new trial.
SEAMAN, Circuit Judge.
Rehearing having been concluded upon the evidence applicable respectively to the plaintiffs in error Olaf A. Tveitmoe, Richard H. Houlihan and William Bernhardt, we are of opinion that no change or modification of our former rulings is authorized as to plaintiffs in error Tveitmoe or Houlihan.
In the case of Tveitmoe, the circumstances relied upon for support of the charges — together with his letter of December 19, 1910, containing the mention of “Santa Claus” and “surprises and presents of the season,” referred to in our original opinion — are not connected by the evidence with any circumstance tending to prove his violation of the federal statute as charged, and we believe no comment to be proper upon their alleged tendency to prove complicity in the Eos Angeles outrages of October 1, 1910, wherein no interstate transportation of explosives was involved under the evidence. Without facts of probative force to establish this missing link — for which grounds for mere suspicion cannot serve as proof — the charges in question are unsupported. So, while the above-mentioned expressions in Tveit-moe’s letter of December 19th may well be understood as referring to the antecedent course of strife and attendant explosions “in the Golden State,” within his jurisdiction and knowledge, they are neither applicable in terms as referring (by way of anticipation) to the ensuing explosion at the Elewellyn Iron Works, in Los Angeles, December 25, 1910, caused by McManigal under the International Association conspiracy charged, nor is the contention supported by evidence, that such occurrence was “anticipated by the writer for Christmas.” No proof appears direct or circumstantial, that he was then advised or had reason to believe, that such explosion was either intended by the conspirators, or planned as a “Christmas present,” or that any hostile act against open shop concerns was to be accomplished by means .in violation of the federal statute.
The contentions of sufficiency of proof against Houlihan are, in substance: (a) That he was “financial secretary” of Local No. 1, Chicago, whereof Ryan and McManigal were members; (b) that Mc-Manigal (codefendant) testifies to payment of money for his crim*59inal services received from Houlihan inclosed in an envelope, and of conversations between them tending to prove complicity on the part of Houlihan, in each particular controverted by the accused as a witness; (c) that Local No. 1 contributed $25 per week for the benefit of the wife of McManigal, after the arrest of her husband, and the payments were made by Houlihan. We believe each of these propositions to be without force to uphold conviction. Plainly neither the first nor the last-mentioned circumstance, without other proof of complicity, lends support to the charge. His payments to Mrs. Mc-Manigal (if otherwise reprehensible) appear alone as contributions by Local No. 1, through the hands of Houlihan as its financial secretary, and in no sense as his personal contributions. The question of sufficiency, therefore, must hinge on the legal effect of the testimony of McManigal, as above',stated, to establish the charge against Houlihan. It appears (and is conceded as well) that such testimony stands without corroborative evidence, either as to the transaction with Houli-han or the several conversations with him, and it is thus brought within the rule (stated and recognized in the original opinion) which renders the testimony insufficient. The fact that McManigal was corroborated in other testimony affecting other defendants cannot cure the infirmity of the instant testimony under such rule.
Pursuant to the foregoing conclusions, the orders heretofore pronounced in favor of the plaintiffs in error Tveitmoe and Houlihan stand undisturbed on reheating.
In the case of the plaintiff in error William Bernhardt, evidence in the record of undoubted probative force is brought to our consideration, which escaped notice in reviewing the evidence applicable to the charges against him. While the leading correspondence (hereinafter mentioned) between Bernhardt and J. J. McNamara was then examined, together with a great array of testimony as to explosions caused at Dayton and Cincinnati, referred to in support of the charges, it was not understood that competent proof appeared of Bernhardt’s complicity in any of these explosions, or other offenses committed by the conspirators. In the light, however, of pertinent and cogent facts in evidence advanced upon rehearing, we are constrained to believe that our ruling for reversal upon such review was not well advised and requires correction.
Bernhardt was financial secretary of Local No. 44 of Cincinnati, Ohio, from March, 1907, until August, 1910, and his activity there in furtherance of the great strike and intimate association therein with his codefendant, Edwin Clark, “business agent” of the local, are established facts. On October 22, 1907, Bernhardt’s letter to J. J. McNamara, reporting upon matters at Cincinnati, contains the following references to the Grainger Company, then engaged in work there on the “open shop” plan in the erection of “Harrison Ave. viaduct”:
“The traveler was turned over on tlie Grainger job, one Rilled and. one injured they accused the bridgemen of putting acid on the lines of cables which they claimed caused tho wreck. Some of our members have been arrested twice for a little skirmish which we succeeded in getting them out of it. I hare footed several of the bills personally, as it could not bo brought up. * * * I will state from the information I can get, the Grainger is getting *60kind of wobbly on bis pins, about this job and ain’t far from throwing up. Now if some stranger could come around the back way on the Q. T. and ditch the balance the jig is up. * * * The police judge said, ‘Nor God’s sake don’t come around again with that bunch or I will have to do something.’ ”
Again, on October 21st, Bernhardt wrote to McNamara of delays and trouble brought about in Grainger’s work, “so at present * * * it would be a waste of time and money to have some one down on business.”
On February 15, 1908, Bernhardt wrote to J. J. McNamara:
“I wish to inform you that Brother Edw. Clark, Bus. agent of Local 44 has been instructed to appear before the board by Local 44 to explain our situation here. There may be several items that would not do to put in writing. So anything that may or can be done for the best interests of this locality will be appreciated very much.”
Pursuant to this letter, Clark reported in person to McNamara and was,informed by the latter that Hockin would be sent to Cincinnati to investigate matters; and McNamara notified Bernhardt, in letters dated February 28th and 29th, of such arrangement, which was carried out by Hockin in March, in an address before Focal 44 and in an agreement between Clark and Hockin, performed by Clark, to dynamite work of the American Bridge Company at Dayton, which Hockin said was more important “than the Grainger job, because Grainger was a 'small fellow.” Although Bernhardt states in his testimony that he had a. brief interview with Hockin on that visit, he denies any information of the conspiracy, and no direct evidence of his participation appears. Clark, who testified at length on behalf of the government in reference to all of the above-mentioned transactions, neither names nor implicates Bernhardt therein. But on March 14, 1908, Bernhardt received a letter from McNamara which contains the following remarks plainly directed to the Hockin conference:
“ * * * Brother Hockin was at headquarters and he reports to me relative to conditions at Cincinnati and Hamilton. Relative to the latter place, wish to say I am under the impression that this job is worth going after and I believe that the executive board of 44 should take same in hand and make an effort to control it.
“While I do not approve of the local union going on record as being in favor of any proposition that is not strictly O. K. I am in favor of the executive board of any organization taking a job in hand and trying out temporary arrangements. My experience has been that these are in a great many instances successful. It would be well for you to take this matter up with Brother Clark and also with the executive board of 44. I am referring Brother Hockin’s recommendation to President Ryan and shall write you as soon as I hear from him.”
Thus the only direct evidence of the discussion and arrangement of matters of the alleged conspiracy, both with McNamara at Indianapolis and by Hockin at Cincinnati, appears in the testimony of Clark, the codefendant, so that were the contention on behalf of Bernhardt well1 founded, that no independent proof is furnished of overt acts under such conspiracy which may be attributable to invitations or suggestions contained in his above-mentioned letters, it may be conceded that failure of such proof would constitute ground for reversal. *61But that contention is plainly untenable under the further facts established by the evidence.
The work of the Grainger Company on the Harrison avenue viaduct in Cincinnati (referred to in Bernhardt’s letters) was destroyed by explosion caused by the conspirators in August, 1908; and this was followed by other like explosions in Cincinnati of “open shop” work of the Pittsburgh Company. Proof is abundant that each of these explosions was so caused in furtherance of the conspiracy in evidence, both direct and circumstantial, and does not rest on the testimony of the perpetrators as accomplices therein., Tor instance, the testimony of the witness Frank Eckhoff furnishes both competent and convincing evidence of this purpose and performance. That the Grainger explosion first mentioned was within the meaning and object of Bernhardt’s letters to McNamara cannot be doubted under the uncontroverted facts, and their attempted explanations otherwise by Bernhardt, as a witness for the defense, may well have been rejected by the jury as unreasonable and frivolous.
We are therefore impressed with no doubt of the sufficiency of evidence for support of the conviction of the plaintiff in error William Bernhardt. The order heretofore granted for reversal of the judgment against him and remand of the cause is set aside, and instead thereof it is further ordered that such judgment be affirmed.